BY
THE COURT.
Tbe provision contained in tbe judicial act was intended to prevent tbe necessity of instituting suits in equity, merely to obtain from an adverse party tbe production of deeds and papers relative to tbe litigated issue. Tbe act says, generally, that tbe court shall have power, “on motion and due notice thereof being given, to require tbe parties to produce books •or writings, &e.” without designating to whom tbe notice shall be given, tbe party himself, or bis attorney. But we will always keep the cause under our control for tbe purposes of substantial justice, and nev-er suffer either party to be entrapped. If, for instance, notice is served on an attorney, whose client lives at a great distance, this will always be deemed a sufficient reason to postpone tbe trial, “till a full opportunity has been afforded for the attorney’s communicating tbe rule to tbe client.” If, likewise, tbe court find that the deeds are actually on record, we will not indulge" the party with a rule for producing them, merely as a cheap mode of procuring evidence. Tbe originals may sometimes, indeed, be necessary, for a special reason, detached from tbe evidence; but, in that case, tbe special reason must be assigned to tbe court.
Tbe defendant’s counsel offering to refer their opponents to the pages, &c. where tbe deeds in question are recorded, the court declared that this put an end to tbe matter; but added, that if it was not satisfactorily done, they would not allow tbe cause to be brought to trial.